Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ralph Fischer on May 14, 2021.
The application has been amended as follows: 
In claim 25, line 15, after “image”, add –to detect multiple different substances within the sample--.
In claim 29, line 1, after “are”, add –different antibodies from--.
In claim 31, replace the entirety of claim 31 with the following: --A computer program product for an apparatus device comprising a computer, the apparatus device configured to study substances present in biological or chemical samples, in which parallel reactions of at least two different reagents within a sample generates a color change or fluorescence change, wherein the computer program product comprises a program code stored on a non-transitory computer-readable medium and is configured so that when the apparatus device runs the program code, the apparatus device performs steps of the procedure of claim 25--. 
In claim 32, replace the entirety of claim 32 with the following: --A non-transitory data storage device comprising a stored computer program product wherein the computer program product comprises a code that is configured so that when an apparatus device comprising a computer runs the code, the apparatus device performs steps of the procedure of claim 25--.

Allowable Subject Matter
Claims 25-39 are allowed.
each of the receptacles having two or more different reagents which are configured to evoke a different color reaction or fluorescence reaction from other reagents within the receptacle in which that reagent is positioned, the sample carrier having barcodes so that each barcode assigns a correct spectrum for a reagent positioned in the receptacle of the barcode, capturing a single image of the multiple receptacles of the sample carrier via a camera so spectra generated from the sample reacting with the reagents is detectable from the image, and evaluating the sample through analysis of the spectra of the single image via a comparison of only the single image with reference spectra and/or reference values and the barcodes assigned to the receptacles.
It was also not found in the prior art search a teaching or suggestion for the benefits of performing the steps of the allowed claims, such as those disclosed by Applicants in paragraphs 0009 and 0010.
Examiner notes that a close prior art found is US 20060127946 which discloses providing a single image for detection (0027), using fluorescent labels emitting light within a narrow spectrum, such as Cy3 and Cy5 (para. 0063), using microwell plate (para. 0070), and assaying multiple biomarkers simultaneously (para. 0075, 0082). However the solid support are not receptacles or wells, and barcodes or other indicia are not used. It appears that identification of the reagents may be based on location of the spots of the markers. 
Another close prior art found is US 20130143309, which discloses adding samples and reagents to wells of a microtiter plate and tracking samples and reagents and relevant positions via barcodes or other type of tracking device, aspirating the sample and analyzing via a flow cytometer (para. 0029-0035). This reference does not disclose detection of multiple different substances through use of a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060127946 (see para. 0006, 0026, 0029, 0039, 0064, 0069, 0070, 0074, 0075, 0087, 0089, and see discussion above.)
US 20130143309 (see para. 0025, 0034 and 0053, and see discussion above).
US 5,545,531. Discloses identification by location of label and probe. Only one fluorescent label is used. (16, 52-54). 
US 20120088691 (discloses bar coded beads in wells.)
US 20130295597 (para. 0108, bar code on a reagent container to identify location within reagent station.)
US 20130234053 (para. 0077). 
US 20110143947 (para. 0236).
US 20050227360 (para. 0037).
US 20030082551 (para. 0267).
The following cited art disclose use of multiple images, rather than 1 image, for simultaneous assays.
US 20080274905 (para. 00354, 0356). 

US 20040189311 (para. 0152).
US 20050095698 (para. 0184).
US 20110216953 (para. 0053).
US 20100232675 (para. 0007). 
US 20040029213 (para. 0020, 0053, 0074).
US 20080317325 (para. 0083).
US 20100030069 (para. 0036). 
US 20090247414 (para. 0088). 
US 6,083,763 (D188, D199, D200, D135).
US 9,918,640 (D11, D12)
US 6,556,299 (B18).
US 20070212689 (0192).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/ANN Y LAM/               Primary Examiner, Art Unit 1641